Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 17/222,627 is responsive to the amendment filed on 04/21/2022 in response to the Non-Final Rejection of 01/21/2022. Claims 10 and 20 have been cancelled. Claims 9 and 19 have been amended. Currently, Claims 1-9 and 11-19 are pending and are presented for examination.


Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 04/20/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Terminal Disclaimer
4.	The terminal disclaimer filed on 04/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,999,519 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
5.    	Applicant’s remarks filed on 04/21/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.


Allowable Subject Matter
6. 	Claims 1-9 and 11-19 are allowed.


REASONS FOR ALLOWANCE
7.	The following is an Examiner’s statement of reasons for allowance:
The instant invention is a continuation of Application No. 16/880,553, filed 05/21/2020, now U.S. Patent Number 10,999,519 B2. It pertains to a tracking target object employing first and second shooting assemblies of a shooting device on a moveable platform that can be adjusted according to a determined tracking position area of the target object in a second image captured by the second shooting assembly in order to adjust a location of the target object in a shooting frame of the first shooting assembly.   
The closest prior art found was Kim et al. (US 9,274,204 B2) and Zang (US 2017/0322551 A1), hereinafter referred to as Kim and Zang, respectively, as noted in the Notice of Allowance (NOA) dated 12/07/2020 for parent application 16/880,553. As indicated in the NOA from 12/07/2020, the above prior art either alone or in combination do not reasonably disclose and/or suggest the features of independent claims 1 and 11 as they pertain to target tracking and a movable platform.  In particular, they do not teach “determining a tracking position area of the target object in the shooting frame of the first shooting assembly according to the tracking position area of the target object in the second image and a relative positional relationship between the first shooting assembly and the second shooting assembly” (emphasis added) as recited in claim 1 and as similarly recited in claim 11. Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 05/30/2019).  Prior art Lee KR101634966 B1 (PTO 892) was identified which discloses an image tracking system with an interlocking imaging system. However, Lee does not appear to reasonably address the aforementioned claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1-9 and 11-19 are allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486